United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 20-3054                                                     September Term, 2020
                                                                        1:71-cr-00994-RCL-1
                                                                        1:72-cr-01328-RCL-4
                                                           Filed On: January 13, 2021
United States of America,

                 Appellee

        v.

Eugene Jerome Cunningham,

                 Appellant


------------------------------

Consolidated with 20-3055


               ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

        BEFORE:           Pillard, Katsas, and Walker, Circuit Judges

                                         JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memorandum of law and fact filed by appellee,
and the response thereto and supplement to the response. The court has determined
that the issues presented occasion no need for an opinion. See D.C. Cir. Rule 36.
Upon consideration of the foregoing, and the motion for compassionate release, and the
motion to supplement the appendix, it is

       ORDERED that the motion to supplement the appendix be granted. The Clerk is
directed to file the lodged supplemental appendix. It is

      FURTHER ORDERED and ADJUDGED that the motion for compassionate
release be denied and the district court’s August 14, 2020 order denying appellant’s
motion for compassionate release be affirmed. Appellant requested compassionate
release under the District of Columbia’s Coronavirus Support Congressional Review
Emergency Amendment Act of 2020, D.C. Code § 24-403.04, which allows a court to
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-3054                                                 September Term, 2020

reduce a defendant’s sentence if “[t]he defendant is 60 years of age or older and has
served at least 25 years in prison” and if the court “determines the defendant is not a
danger to the safety of any other person or the community, pursuant to the factors to be
considered in 18 U.S.C. §§ 3142(g) and 3553(a) and evidence of the defendant’s
rehabilitation while incarcerated.” The district court did not abuse its discretion in
denying release based on the grave nature of appellant’s underlying offenses and his
numerous disciplinary infractions while incarcerated. Cf. United States v. Ruffin, 978
F.3d 1000, 1009 (6th Cir. 2020) (no abuse of discretion in denying sentence reduction
because district court considered “rehabilitation efforts” but defendant’s “conduct while
in prison did not all run in the same direction”); United States v. Holroyd, 825 F. App’x 1,
2 (D.C. Cir. 2020) (applying abuse of discretion standard to motion for compassionate
release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A)); United States v. Smith,
896 F.3d 466, 470 (D.C. Cir. 2018) (applying abuse of discretion standard to motion for
sentence reduction under 18 U.S.C. § 3582(c)(2), based on the Sentencing
Commission’s subsequent lowering of a sentencing range).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk




                                           Page 2